Title: To James Madison from Rufus King, 21 July 1802 (Abstract)
From: King, Rufus
To: Madison, James


21 July 1802, London. Explains an item in his contingent account relating to the publication of Robinson’s admiralty reports. Decisions of British prize courts are not published by the government. Observes that although it is a “pretty general opinion” that Great Britain “administers the Law of Nations in matters of prize with great rigour, Englishmen have uniformly asserted that these Tribunals have manifested greater moderation” than those of any other nation. When Sir William Scott was appointed judge of the High Court of Admiralty, King persuaded the government to allow the admiralty cases to be reported and published so as to end this “Disagreement.” Believed that publication would give “this important branch of public Law, a fixed character in place of the uncertain and contentious Reputation it has hitherto possessed.” Since anticipated demand was not sufficient to defray expense, he subscribed for fifty copies; has sent them to the State Department, except for a few copies he distributed to U.S. ministers in Europe. Hopes with this explanation the expense will meet the president’s approval. Expects an appendix to be published containing examples of all documents used in the prize courts.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 4 pp.; marked private; in a clerk’s hand, signed by King; docketed by Brent as received 23 Sept. Printed in King, Life and Correspondence of Rufus King, 4:150–51.



   
   Sir Christopher Robinson, Reports of Cases Argued and Determined in the High Court of Admiralty (6 vols.; London, 1799–1808).




   
   Sir William Scott (1745–1836) was judge of the High Court of Admiralty from 1798 to 1828. His decisions, such as in the cases of Immanuel (1799) and Polly (1800), which established rules of conduct for neutral trade, profoundly affected American commerce and formed the basis for a code of maritime law (R. G. Thorne, ed., The History of Parliament: The Commons, 1790–1820 [5 vols.; London, 1986], 5:113–15; Bradford Perkins, “Sir William Scott and the Essex,” WMQWilliam and Mary Quarterly., 3d ser., 13 [1956]: 169–83).


